Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter as follows.  Claims 17-18 as a whole define(s) a program, and this is not a “process, machine, manufacture, or composition of matter.”  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” (In re Nuijten, 84 USPQ2d 1495 (Fed. Cir. 2007)).  It is recommended that the claim recite a “non-transitory computer readable medium . . ..”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-7, 9-12, and 14-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Vedula (TOWARDS CT-QUALITY ULTRASOUND IMAGING USING DEEP LEARNING” from IDS).
Regarding claim 1, Vedula discloses an ultrasound image generating system for generating an image of an object, comprising (abstract and section 3.2 “datasets”): 
an ultrasound data provisioning unit configured to provide raw ultrasound data of the object, the raw data having been acquired using an ultrasound imaging modality (see section 2.2 and section 3.2, data from ultrasound);
 a trained unit provisioning unit configured to provide a unit trained by machine learning, that is further configured to generate an ultrasound image of an object based on raw ultrasound data of the object, wherein the generated image does not correspond to the ultrasound imaging modality that was used to acquire the raw ultrasound data (section 2.3; and 
an image generating unit configured to generate the image of the object using the provided trained unit, based on the provided raw ultrasound data of the object (figure 2 and section 3.2, reconstructing).
Regarding claim 2, see section 1, paragraph starting with “The contributions of this paper…”  where it discusses regular US scans.  
 Regarding claim 3, see section 1, paragraph starting with “The contributions of this paper…”  where it discusses CT like images.  
Regarding claims 4-5, see section 2.3 and note that the CNN is a non0fully CNN because it has connected layers.  
Regarding claims 6-7, see section 3.2 which discusses registering a ground truth image to the US-IQ image. 

Regarding claim 9, see the rejection of claim 1 and section 3.2 which discloses training.  

Regarding claim 11, see section 3.1, the CNN-TV and CNN-CT images are generated by the CNN.
Regarding claims 14-18, see the rejection of claim 1. 


 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vedula in view of Zhang (20140082542).
Regarding claim 8, Zhang teaches marking the location of a ROI in par. 35 and figure 4.
It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Vedula the ability to mark ROI as taught by Zhang.  The reason is to allow the system to identify important areas.  




Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Vedula in view of Wasielewski (20140163375).

It would have been obvious prior to the filing date of the invention to one of ordinary skill in the art to include in Vedula that fact that the data is raw as taught by Wasielewski.  The reason is because it allows the system to work on unaltered data.  
Regarding claim 13, see par. 9 of Wasielewski which teaches that a system may use raw data to create models.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI AKHAVANNIK whose telephone number is (571)272-8622.  The examiner can normally be reached on 9 AM - 5 PM Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HADI AKHAVANNIK/Primary Examiner, Art Unit 2666